             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA          )
                                  )
                Plaintiff,        )
                                  )
v.                                )       Case No. 15-00342-CR-W-HFS
                                  )
MARY G. MCGOVERN,                 )
                                  )
                Defendant.        )

                                 ORDER

     After pleading guilty to possession with intent to distribute

5 grams or more of methamphetamine, defendant was

sentenced to a term of imprisonment of 63 months to be

followed by 5 years of supervised release. (Doc. 36, Judgment

and Commitment dated Oct. 20, 2017). Defendant was directed

to self-surrender to a facility designated by the Bureau of

Prisons (“BOP”) by November 29, 2017; in order to

accommodate medical treatments for various conditions, the


                                      1

      Case 4:15-cr-00342-HFS Document 83 Filed 09/08/20 Page 1 of 13
date to self-surrender was extended approximately five times,

ultimately resulting in the issuance of an arrest warrant due to

defendant’s failure to self-surrender.

     Through counsel, defendant has filed a motion for

modification of her sentence pursuant to 18 U.S.C. § 3582(c)(1),

also known as a Motion for Compassionate Release. (Doc.73 ).

     Until recently, a district court could order a defendant’s

release on grounds like those at issue here only on motion of

the Director of the Bureau of Prisons. The First Step Act

changed this, allowing a sentence reduction on the motion of

the Director or the defendant. See 18 U.S.C. §3582(c)(1)(A). A

defendant may file such a motion after exhausting

administrative remedies, or if more than 30 days have passed

since a request for relief was delivered to the warden of the

defendant’s facility. More than 30 days have passed; and
                                    2

      Case 4:15-cr-00342-HFS Document 83 Filed 09/08/20 Page 2 of 13
defendant claims, and the Government concedes that

administrative remedies have been exhausted.

     Thus, the inquiry here is whether there exists

extraordinary and compelling reasons to reduce defendant’s

sentence, which as the parties agree, would essentially result in

a time-served determination. The statute allows a sentence

reduction if, after considering the sentencing factors in 18

U.S.C. § 3553(a) to the extent applicable, the Court finds that

“extraordinary and compelling reasons warrant such a

reduction”.

     Defendant claims that overwhelming evidence of the

increased risk of infection in prisons due to the pandemic, as

well as her medical conditions demonstrate extraordinary and

compelling reasons. (Doc. 73). The stated medical conditions

include Type 2 diabetes mellitus, hypertension, deep vein
                                    3

      Case 4:15-cr-00342-HFS Document 83 Filed 09/08/20 Page 3 of 13
thrombosis (“DVT”), and lower back pain requiring surgeries

that resulted in infections. Defendant also provides treatment

records from the BOP Health Services Clinical Encounter. (Doc.

73-3).

     The Government states that while it is sensitive to

defendant’s concerns about the COVID 19 virus and it does not

minimize the risk to inmates, it argues that the BOP has taken

significant measures to protect the health of all inmates by

planning for potential coronavirus transmissions. (Doc. 78, pgs.

8-12).

     The Probation Officer also opposes a reduction of

sentence and notes that defendant is only 56 years of age and

has only served approximately 2 years of her sentence. (Doc.

81). The Probation Officer also notes that while defendant may

be unable to safe-care in a custodial setting, she is currently
                                       4

         Case 4:15-cr-00342-HFS Document 83 Filed 09/08/20 Page 4 of 13
housed in a Federal Medical Center with a low infection rate

and provides unique care for individuals with medical and

mental health needs. And out of the four levels of medical care

classifications, defendant’s health needs are rated at level two.

Finally, the Probation Officer notes that defendant’s home plan

includes residing at a home rented by her family where she

would presumably be left alone to self-care.1

        After exhaustion of administrative remedies, 18 U.S.C. §

3582(c)(1)(A) permits a court to reduce a sentence after

consideration of the factors in 18 U.S.C. § 3553(a) that

demonstrate extraordinary and compelling reasons for the

reduced sentence and the reduction is consistent with the

applicable policy statements in the Sentencing Guidelines.


1
  The Probation Report does not deal with specific medical risks that might weaken the immune system for getting
the virus or dying from the illness (blood clotting for one or the diabetes category). Heightened risks that an
individual may face based on medical conditions if he contracted COVID-19 can weigh heavily in favor of release.
United States v. Galaz, 2020 WL 4569125 *4 (S.D.Ca.).
                                                       5

          Case 4:15-cr-00342-HFS Document 83 Filed 09/08/20 Page 5 of 13
United States v. Shamilov, 2020 WL 2029600 * 2 (D.Minn.). In

Shamilov, Judge Nelson considered the defendant’s cited

longtime issues with asthma and his argument that his medical

condition rendered him susceptible to the virus, as well as his

concern about the care of his mother suffering with cancer.

Judge Nelson also considered the Government’s argument that

the BOP was taking appropriate action to curtail the spread of

the virus within its facilities, and concluded that defendant’s

arguments failed on the merits. (motion unsupported by

sufficient medical documentation).

     Similarly, here, defendant also fails to present persuasive

medical evidence of extraordinary and compelling reasons

warranting sentence reduction. There is no dispute that

defendant, at 55 years of age, suffers from chronic diseases

such as diabetes and hypertension, and this court is cognizant
                                    6

      Case 4:15-cr-00342-HFS Document 83 Filed 09/08/20 Page 6 of 13
of defendant’s lower back issues, surgeries and attendant

infections. I disagree with the Government’s assessment of

defendant as a danger to the community.2 However, defendant

fails to submit evidence that she is suffering from a terminal

illness or that her chronic conditions are so disabling as to

substantially diminish her ability to provide self-care within the

environment of the correctional facility in which she is currently

residing. Further, defendant does not submit any professional

medical opinions attesting that her conditions are life

threatening. Shamilov, supra; see also, United States v. Bledsoe,

2020 WL 4559424 (D.Minn.), in which the court found that

although diabetes presents a particularized susceptibility to the

virus, the defendant did not demonstrate a particularized risk



2
  While not minimizing the seriousness of the drug offense defendant has pled guilty to, there is minimal evidence
in her criminal history as a whole implicating a danger to the community.
                                                        7

          Case 4:15-cr-00342-HFS Document 83 Filed 09/08/20 Page 7 of 13
of contracting the virus; citing, United States v. Edison, 2020 WL

3871447 *3-4 (D.Minn.)(the risk of contracting the virus alone is

insufficient to warrant release where the facility that defendant

resided was taking appropriate steps to mitigate the spread of

the disease).

     Defendant contends that the comparatively few recent

cases of COVID-19 reported at FMC Carswell (where defendant

resides) does not prevent the reduction of her sentence, “and

at this point is of little relevance.” (Doc. 73, pg. 14). The courts

in Bledsoe and Edison would disagree. Also, in United States v.

Feiling, 2020 WL 1821457 (E.D.Va.), the court held that while

the virus presents a considerable threat to the health of federal

inmates, the mere existence of the virus in society and the

possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially
                                    8

      Case 4:15-cr-00342-HFS Document 83 Filed 09/08/20 Page 8 of 13
considering the BOP’s statutory role and its extensive efforts to

curtail the virus’s spread. (joining district courts in holding that

the mere existence of the virus among the prison population

and an inmate’s susceptibility to it do not justify waiver of the

exhaustion requirement and does not demonstrate

extraordinary and compelling reasons).3

        A balancing of rights and interests necessarily occurs, as in

sentencing. To review such mental gymnastics, in this case the

following observations are offered. In her memorandum to the

court (Exh. 79-4) Ms. McGovern reports that a "full facility

lockdown" was finally imposed on June 30, in which she

became essentially "trapped in my unit." However damaging

that may have been to her, the record suggests it may have



3
 It is noted that the defendant in Feiling, presented as 71 years of age, suffering from diabetes, high blood
pressure, obesity, respiratory issues and metabolic syndrome which have been identified by the Centers for
Disease Control and Prevention as factors most likely to cause COVID-19 complications. at *3.
                                                         9

           Case 4:15-cr-00342-HFS Document 83 Filed 09/08/20 Page 9 of 13
been effective soon thereafter, and the pandemic may have

substantially been brought under control at the facility, with

very few current cases in a facility housing more than 1,000

inmates.

        Thus, the principal basis for release may have changed,

from covid-19 to conditions of confinement. While that

normally results in litigation outside this district, seeking a

change of conditions or damages, there is no briefing offered

supporting that basis for complete release from further

imprisonment (habeas type relief or

conceivably "compassionate release"). The practical remedy

might be a furlough, which can be granted only by the

warden.4


4
 Government counsel is requested to submit Ms. McGovern's document attached to the Reply Brief to the
warden, for appropriate consideration (with the rest of this file, if needed)."
                                                    10

         Case 4:15-cr-00342-HFS Document 83 Filed 09/08/20 Page 10 of 13
     If a few months remained to be served, most judges

would probably consider Ms. McGovern's health problem

"extraordinary" and reduce the danger by ordering

release. When two-thirds of the sentence remains to be

served, only a more truly extraordinary health danger would

justify release (or a furlough)--perhaps a one in fifty risk of a

fatal illness. When the risk may be very troubling to a

defendant and family but apparently rather remote, perhaps

one in 500 at the present time, it is not appropriate to over-ride

the authority of the Bureau of Prisons. Unfortunately, guessing

from afar, based on an advocate's paper collection, and relying

on generalities, has its weakness. The Bureau retains the

primary responsibility for inmate health and safety, although

anticipation of the pandemic is something else again. Only on-



                                    11

      Case 4:15-cr-00342-HFS Document 83 Filed 09/08/20 Page 11 of 13
site professionals can reliably make sensible judgments as to

future health, and even then we deal in guesses. If prison

conditions are intolerable, as alleged, suit can presumably be

filed in Texas or the District of Columbia.5

           Defendant's note to the court complains of restrictions but

acknowledges progress in overcoming recent outbreaks of

covid-19. If conditions suddenly worsen, the most rapid form

of relief would presumably be a furlough, granted by the

warden, which preserves all interests by safeguarding inmate

health while retaining appropriate punishment (and personal

deterrence of Ms. McGovern, who though not a danger to the

community has a history showing likelihood of criminal

misconduct).



5
    Such litigation has been attempted by a pro se group, but no lawyer has been involved.
                                                         12

            Case 4:15-cr-00342-HFS Document 83 Filed 09/08/20 Page 12 of 13
     Accordingly, defendant’s motion for compassionate

release (Doc. 73) is DENIED.


                                  s/ HOWARD F. SACHS
                                  HOWARD F. SACHS
                                  UNITED STATES DISTRICT JUDGE

September 8, 2020

Kansas City, Missouri




                                    13

      Case 4:15-cr-00342-HFS Document 83 Filed 09/08/20 Page 13 of 13
